PER CURIAM:
Lemlem Siemegn Mitike, a native and citizen of Ethiopia, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying her motion to reconsider its denial of her motion to reopen removal proceedings. We have reviewed the administrative record and the Board’s order and find that the Board did not abuse its discretion. See INS v. Doherty, 502 U.S. 314, 323-24, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992). Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED